DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Response to Amendment
The amendments to the claims, filed on December 06, 2021 have been entered. Claims 1-13 are pending. 

Allowable Subject Matter
Claims 1-13 are allowed. Independent claims 1, 9 and 10 contain allowable subject matter (emphasized in bold) as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal fitting comprising: a body portion having a tubular shape and extending in a front-rear direction, wherein the body portion includes an outer wall portion arranged from one end toward the other end, and the outer wall portion includes: at least one bent portion at least one stabilizer having a bent shape and projecting outward on the other end side in a width direction of the body portion; and cutout portions open in a front end of the outer wall portion on both widthwise sides of the bent portion wherein the stabilizer is provided over a substantially entire length in the front- rear direction of the outer wall portion of the body portion, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector comprising: a connector housing having at least one cavity; and at least one terminal fitting partly insertable into the cavity, the terminal fitting comprising: a body portion having a tubular shape and extending in a front-rear direction, wherein the body portion includes an outer wall portion arranged in a width direction and includes: at least one bent portion curved inwardly on one end side in a width direction and having a curved outer side surface substantially facing forward; at least one stabilizer having a bent shape and projecting outward on the other end side in the width direction of the body portion; and cutout portions open in a front end of the outer wall portion on both widthwise sides of the bent portion, wherein the stabilizer is provided over a substantially entire length in the front-rear direction of the outer wall portion of the body portion, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of at least one stabilizer having a bent shape and projecting outward on the other end side in the width direction of the body portion; and cutout portions open in a front end of the outer wall portion on both widthwise sides of the bent portion, wherein the stabilizer is provided over a substantially entire length in the front- rear direction of the outer wall portion of the body portion, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831